United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                            July 17, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 05-30653


                            MISTY E. MARTIN,

                                                   Plaintiff-Appellant,

                                   versus

   CITY OF ALEXANDRIA; ERNEST GLEASON, individually and in his
official capacity as a City of Alexandria Police Officer; CRAIG
 MICKEL, individually and in his official capacity as a City of
                    Alexandria Police Officer,

                                                  Defendants-Appellees.


           Appeal from the United States District Court
               for the Western District of Louisiana
                          (1:04-CV-2011)


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Misty E. Martin challenges, pro se, the summary judgment

awarded the City of Alexandria and Officer Gleason concerning

Martin’s arrest by Officers Gleason and Mickel, members of the

City’s police department.     AFFIRMED.

                                     I.

     On   16   September   2003,   Officers   Gleason   and    Mickel     were

dispatched to 5539 Downing Street (the Leisure Villa Apartments),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in Alexandria, Louisiana, to investigate a vehicle accident.               Upon

arriving, the Officers spoke with Greg Wright, the owner of the

Leisure Villa Apartments, who showed them a damaged wall between

his apartments and the Raintree Condominiums where Martin lived

(June Johnson was her landlord).

     The Officers spoke with Martin and learned she owned the

vehicle in question.       The day before, Martin had twice crashed her

vehicle in the vicinity of the wall:         first, she hit the wall when

her brakes failed; immediately after that, she hit a fence when she

drove forward and her brakes failed again.                 Martin told the

Officers   “she      had   ‘reported   the   accident     to   her   landlord

[,Johnson,]    who    informed   [Martin]    that   the    fence     was   [her

landlord’s] and told her to wait until [the landlord] got home

before she did anything else’”.

     After Martin explained her version of the incidents, the

Officers gave her accident reports to complete.           Martin refused to

do so before speaking with either an attorney or her father.               She

was subsequently arrested and charged with simple criminal damage

to property.      The Officers also had her vehicle towed after

determining it was unsafe and that the temporary tags had been

altered. Martin, then five months pregnant, claims she injured her

ankle due to the Officers’ unnecessarily rough handling of her

during the arrest.




                                       2
     In   September   2004,    Martin   filed   this   pro    se   action   in

Louisiana state court.        She raised the following claims against

Officers Gleason and     Mickel:   pursuant to 42 U.S.C. § 1983, false

arrest and violations of the Fourth and Fourteenth Amendments;

pursuant to Louisiana Civil Code Article 2315, assault, battery,

terrorizing, intimidation, libel, and slander; and pursuant to

Louisiana law, negligence. Martin claimed the City was liable for,

inter alia, failure to properly train and supervise its Officers;

and under the theory of respondeat superior.

     This action was removed to federal court, based on federal-

question jurisdiction. In March 2005, Defendants moved for summary

judgment, contending:         Martin’s claims lacked merit; and the

Officers were entitled to qualified immunity.            Affidavits from

Officers Gleason and Mickel supported the motion.            Defendants also

moved for attorneys’ fees; the district court stayed that motion

pending appeal.

     Summary judgment was granted at a 10 May 2005 hearing; final

judgment was entered on 1 June 2005 in favor of the City and

Officer Gleason.      Although the summary judgment did not include

Officer Mickel, the remaining named defendant, the action was

dismissed on 2 June 2005, pursuant to Federal Rule of Civil

Procedure 41(b) and Local Rule 41.3W, for failure “to serve [that

Officer] within 120 days of filing the complaint”.




                                    3
                                 II.

     Martin appeals only the summary judgment.    It is reviewed de

novo, applying the same standard as the district court.       E.g.,

Wyatt v. Hunt Plywood Co., 297 F.3d 405, 408 (5th Cir. 2002), cert.

denied, 537 U.S. 1188 (2003).   Such judgment is proper when “there

is no genuine issue as to any material fact and ... the moving

party is entitled to a judgment as a matter of law”.    FED. R. CIV.

P. 56(c).   All evidence is construed in the light most favorable to

the non-movant.   E.g., Kee v. City of Rowlett, 247 F.3d 206, 210

(5th Cir.), cert. denied, 534 U.S. 892 (2001).     A party opposing

summary judgment must provide specific facts showing the existence

of a genuine issue for trial; it may not rest on the pleadings.

E.g., Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.

1998).

     Martin claims the district court erred by: (1) concluding her

Fourteenth Amendment rights to due process and equal protection

were not violated by impounding her vehicle, depriving her of her

property, as alleged in her complaint; (2) denying her motion to

allow her to have her paralegal “assistant at the table with her”

during the summary-judgment hearing; (3) granting the motion to

strike portions of her landlord’s affidavit; (4) finding probable

cause existed for her arrest; (5) granting summary judgment despite

the Officers’ lack of credibility; and (6) granting the Officers

qualified immunity.

                                  4
     Contrary to her contention on appeal, Martin’s complaint did

not make a Fourteenth Amendment, or any other, claim regarding her

vehicle.   Therefore, she has waived this claim, and we will not

address it.   E.g., Savers Fed. Sav. & Loan Ass’n v. Reetz, 888 F.2d

1497, 1501 (5th Cir. 1989).      Nor does Martin raise any claims

against the City or regarding the dismissal for failure to serve

Officer Mickel.

      Martin presents only her false arrest claim (including

whether probable cause existed for the arrest).   She fails to brief

any other substantive claims, other than asserting, in one brief

paragraph on page 29 of her brief, that summary judgment is

generally inappropriate for negligence claims.    Therefore, she has

waived all claims other than false arrest, concerning only Officer

Gleason.   E.g., Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

                                 A.

     Martin claims the district court erred by denying her request

to allow her father, a non–lawyer, to assist her during oral

argument on the summary-judgment motion. Because her father is not

a licensed lawyer, the district court properly declined to allow

him to appear with Martin during the hearing.     See Iannaccone v.

Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to

appear for one's self, a person may not appear on another person's

behalf in the other's cause”. (emphasis in original)).


                                  5
                                        B.

     Martin contends the district court erred by striking portions

of her landlord’s affidavit, submitted in opposition to summary

judgment.      We    review   such    evidentiary      rulings   for    abuse    of

discretion. St. Romain v. Indus. Fabrication & Repair Serv., Inc.,

203 F.3d 376, 381 (5th Cir.), cert. denied, 531 U.S. 816 (2000).

     In her affidavit, Johnson, Martin’s landlord at the time of

the accident, recounts her version of the events surrounding the

vehicle crash.       According to the affidavit, Martin called to tell

Johnson she crashed into a brick wall, which Johnson refers to as

“my brick wall”; Johnson told Martin she would take care of

collecting from the insurance company, and that Martin should go to

the hospital to make sure she was not injured; and, because Johnson

believed    she     jointly   owned    the     wall,   she   believed   she     was

responsible for fixing it.

     At the summary judgment hearing, the court stated it would

consider “paragraph 1, the first sentence of paragraph 2, and

paragraph 5.      The rest, I do consider the objection valid as it

being irrelevant”.       The subsequent judgment stated the affidavit

was stricken except for the above-listed parts.

     Nothing in the stricken portions of the affidavit strengthens

Martin’s claims.       For the false arrest claim, the only one raised

on appeal, at issue is whether the Officers had probable cause to

believe     Martin    committed       simple     criminal    property    damage.


                                         6
Therefore, it is irrelevant whether Martin reported the accident to

Johnson and how Johnson told Martin to handle it.

       Johnson’s statements that she owned the wall and that Martin

did not damage it without permission may have aided Martin’s

defense to the charge of simple criminal damage to property.           That,

however, does not affect whether, at the time of the arrest, the

Officers had probable cause to believe Martin had committed that

offense.

                                      C.

       To defeat claimed qualified immunity, the plaintiff must

satisfy a two–step process.           E.g., Hernandez v. Tex. Dep't of

Protective & Regulatory Servs., 380 F.3d 872, 879 (5th Cir. 2004).

First, plaintiff must state “a violation of a clearly established

right” under existing law.      Id.        “If there is no constitutional

violation, our inquiry ends.”     Mace v. City of Palestine, 333 F.3d

621, 623 (5th Cir. 2003).     If plaintiff does so, she must next show

the conduct at issue was objectively unreasonable in the light of

clearly established law existing at the time of the incident.

E.g., Hernandez, 380 F.3d at 879.

       Concerning the first prong for our summary-judgment qualified-

immunity inquiry, Martin claims the Officers violated her Fourth —

incorporated through the Fourteenth — Amendment right to be free

from    arrest   without   probable       cause.   The   Fourth    Amendment

guarantees the right to be free from unlawful arrest.             Sorenson v.


                                      7
Ferrie, 134 F.3d 325, 328 (5th Cir. 1998).          Sorenson v. Ferrie, 134

F.3d 325, 328 (5th Cir. 1998).             Accordingly, she satisfies the

first prong.

     For the second prong, as noted, if the Officers had probable

cause to arrest, there is no Fourth Amendment violation.                  Id.

Therefore, Officer Gleason would be, inter alia, entitled to

qualified   immunity.       Id.     Because   the   second   prong   concerns

objective unreasonableness, the Officers’ subjective reasons for

making an arrest need not be identical to the objective factors

creating probable cause.          See Devenpeck v. Alford, 543 U.S. 146,

154 (2004).     In other words, even if Martin was arrested because

she refused to cooperate with the Officers, her arrest is still not

objectively unreasonable if probable cause existed to arrest her

for simple criminal damage to property.

     Under Louisiana law, to prove the offense of simple criminal

damage to property, the State must prove the accused damaged

another’s property without the owner’s consent.           LA. REV. STAT. ANN.

§ 14:56; State v. Shaw, 850 So. 2d 868, 875 (La. Ct. App. 2003).

Simple criminal damage to property is a general-intent crime.

Shaw, 850 So. 2d at 875.

     Pursuant    to   our   review    of    the   summary-judgment   record,

probable cause existed for Martin’s arrest. She admits telling the

Officers she crashed into the wall; they saw the damage; and the

wall’s putative owner (the owner of the Leisure Villa Apartments)

                                       8
told   them   he    had    not   given   consent.    (At    a    minimum,     it   was

reasonable    for    the    Officers      to    believe    the   owner   of    those

apartments owned the wall.)

       Because the arrest was not objectively unreasonable, Officer

Gleason is entitled to qualified immunity.                   Therefore, summary

judgment was properly awarded him against the false-arrest claim.

                                         III.

       For the foregoing reasons, the summary judgment is

                                                                     AFFIRMED.




                                          9